HARRIS, Chief Judge.
This is an Anders appeal. Joseph Ernest Wells pled no contest to armed robbery with a deadly weapon. There was some confusion at the plea hearing regarding the degree of robbery to which Wells was pleading. He indicated he was pleading to a first degree felony, but the state corrected the appellant, indicating the plea bargain was for a first degree felony punishable by life. The court then proceeded to advise the defendant of the maximum punishment for a first degree felony punishable by life. However, although citing the appropriate statute, section 812.-13(2)(a), the final judgment lists the degree of felony as first degree, rather than first degree punishable by life. In a letter to the trial court, Wells argued that he should have been placed in the first degree felony cell, and that as a result of his offense being treated as a first degree felony punishable by life, he has been placed in a different “matrix” by the parole commission. We find, however, that Wells is mistaken. He pled no contest to armed robbery with a deadly weapon, a first degree felony punishable by life, and was properly advised of the maximum sentence.
We affirm the conviction and sentence but remand to the trial court to correct the judgment to reflect the correct degree of offense to which Wells pled.
AFFIRMED but REMANDED.
COBB and THOMPSON, JJ., concur.